internal_revenue_service number release date index number --------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ita b04 plr-120674-13 date date legend taxpayer year a year b a cpa dear --------------- ------------------------------------------------------ ------- ------- ------------ -------------------------- this letter responds to a letter from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer to make a regulatory election specifically taxpayer has requested an extension of time to make an election under sec_108 of the internal_revenue_code and sec_1_108-4 of the income_tax regulations to exclude income resulting from the discharge_of_indebtedness when taxpayer was insolvent and to reduce the basis of depreciable real_property effective for taxpayer’s year a tax_return facts taxpayer an individual files a federal_income_tax return reporting income on a calendar_year and uses the cash_receipts_and_disbursements_method of accounting in year a taxpayer forfeited title to one of his rental properties to the lender in a foreclosure transaction the lender issued form 1099-c cancellation of debt to taxpayer reflecting cancellation of recourse_debt in the amount of dollar_figurea taxpayer represents that taxpayer was insolvent at the time of the foreclosure transaction and that the amount of taxpayer’s insolvency exceeded the amount of debt cancelled plr-120674-13 cpa prepared taxpayer’s year a federal_income_tax return cpa properly reported taxpayer’s year a cancellation_of_indebtedness_income on form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment as income excluded from the insolvency_exception under sec_108 but did not complete part ii of form_982 which requires reduction of tax_attributes further cpa failed to advise taxpayer to make the election on line of part ii to reduce basis of depreciable_property prior to reducing net operating losses taxpayer’s year a federal_income_tax return was timely filed in year b the service initiated an examination of taxpayer’s year a federal_income_tax return in preparing for the examination cpa and taxpayer discovered the failures to complete form_982 and make a timely sec_108 election after discovering cpa’s oversight taxpayer filed this request for an extension of time to make the election cpa has filed an affidavit consistent with the above facts taxpayer has agreed to extend the period of assessment for the year a taxable_year to date taxpayer represents that taxpayer acted reasonably and in good_faith by taxpayer’s reasonable reliance on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election law and analysis sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness if the discharge occurs while the taxpayer is insolvent sec_108 provides in general that the amount excluded under sec_108 will be applied to reduce the tax_attributes of the taxpayer as provided in sec_108 sec_108 provides in general that the taxpayer may elect to apply any portion of the reduction referred to in sec_108 to the reduction under sec_1017 of the basis of the depreciable_property of the taxpayer sec_108 limits the amount to which the election in sec_108 applies to an amount not exceeding the aggregate adjusted bases of the depreciable_property held by the taxpayer as of the beginning of the taxable_year following the taxable_year in which the discharge occurs plr-120674-13 sec_1_108-4 provides that to make an election under sec_108 the taxpayer must enter the appropriate information on form_982 and attach the form to the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 sec_301_9100-1 through sec_301_9100-3 provide the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all respects of the required election and related consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made plr-120674-13 sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section under the facts submitted by taxpayer we conclude that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 in addition we conclude that granting relief will not prejudice the interests of the government under sec_301_9100-3 conclusion based solely on the information submitted and the facts as represented in the ruling_request we grant taxpayer an extension of days from the date of this letter to file an amended_return to make the election under sec_108 and sec_1_108-4 the election is to be made on form_982 except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the amount of income at issue is properly treated as cancellation_of_indebtedness_income under sec_61 in addition this letter also does not rule on whether the income in fact qualifies for exclusion from income under sec_108 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-120674-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
